Title: To James Madison from William Eustis, 7 September 1810
From: Eustis, William
To: Madison, James


Dr SirPortsmouth N H Septr. 7. 1810.
Your ⟨last⟩ of the 30th of August with its enclosures was received the last evening. The movements of our own citizens as well as those of the Inhabitants of W. Florida I have observed with ⟨an interest?⟩ proportionate to the consequences which may ⟨result⟩ from them. But as it is impossible to ⟨divine?⟩ what course they might take, it is equally difficult to determine what part should be taken by Government. Should their deliberations issue in a proposal to place the territory under the authority of the U. S. on terms which shall be deemed ⟨admissible or⟩ justifiable, protection of some kind will ⟨necessarily be implied?⟩—protection under such circumstances ⟨implies force; how far?⟩, how near and to what extent must depend on ⟨events and?⟩ may not probably require to be determined before the ⟨next month⟩. In one of my Letters to Genl. Hampton, stating to him the ⟨expediency⟩ of his providing to reinforce the post of Fort Stoddert, I ⟨intimated⟩ the expediency of his repairing to the encampment on the Mississippi as soon as his health would permit, adding that ⟨in case?⟩ of the occurrence of circumstances which should ⟨render it necessary to⟩ detach from his command in a southern or ⟨eastern direction⟩, his presence would be equally useful & desireable—⟨this circumstance?⟩ or perhaps the rumour of the ⟨order⟩ which he will give to reinforce Fort Stoddert has probably occasioned the report mentioned by Governor Holmes ⟨on the⟩ intended movement of the troops from the Miss: territory.
Coll. Smyths Letter contains information which I have been in possession of for some months past. His own situation & feelings have also been known to me. Active intelligent and of an ardent mind, perceiving his superiority in some respects over those who have commanded him, & being without command he is of course dissatisfied. In his case, after expressing a wish that he might be induced to remain with the troops, I ⟨observed?⟩ the general rule not to interfere between the commanding General & his subordinate officers. Hampton writes me that he has ordered Coll. S to take command of the troops on the ⟨Tennessee?⟩, Coll. ⟨Purdy⟩ having rendered himself unpopular by ⟨severity?⟩ with the people near Highwassee, which information is given confidentially. How far this command will be acceptable to Coll. S ⟨remains to⟩ be seen.
My intimation to Genl H. that he ⟨should turn?⟩ his attention to the Miss. was in consequence of ⟨a suggestion⟩ from him of the usefulness which might be ⟨derived from⟩ a personal interview at the seat of Govt. However desireable such an interview might be I thought it more important that he should be with his command. The election in this state ⟨has terminated?⟩ federal because of the injudicious selection of candidates & not for want of a real republican majority. Govr Langdon himself attributes it to the ⟨Admin.?⟩ & adds that if we do not manage things better he must ⟨come?⟩ himself. The country ⟨prospers & yet no one appears satisfied?⟩. If you ask them to ⟨dress?⟩ up their ⟨main?⟩ energy, no two can agree what uniform he shall wear, or which ⟨step?⟩ he shall march. Respectfully & with great regard
W. Eust⟨is⟩
